With all due respect to the conclusion reached by my associates in the above entitled cause, I am unable to concur.
In my opinion, the Unemployment Compensation Law is improperly applied to the facts of this case.
Section 43-2202, I.C.A. (Sess. Laws 1945, chap. 203, p. 348) provides, among other things: "As a guide to the interpretation and application of this Act, the public policy of this State is declared to be as follows: Economic insecurity due tounemployment is a serious menace to the health, morals and welfare of the people of this State. Involuntary unemployment is therefore *Page 18 
a subject of national and state interest and concern which requires appropriate action to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life * * * and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance * * * for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own." (Emphasis added.)
Rome Webster was employed as a sawyer by the Potlatch Forests, Inc., at its sawmill at Lewiston. His employer, for the purpose of safety and to increase production, decided to install in the sawmill a different system of controlling the saw guides. This new system consisted of an electrical device which permitted the sawyer to control the saw guides by electrical control buttons placed on top of the levers operated by the sawyers. Prior to the installation of this electrical control the guides were raised and lowered at the discretion of the sawyer by the tail sawyer, usually an inexperienced man. The first electrical device was installed by appellant in its Potlatch plant at Potlatch. Approximately six to eight months later the first electrical control was installed in appellant's Clearwater plant at Lewiston; it was placed on saw rig No. 5. About ten months later an electrical control was placed on saw rig No. 2 in the Clearwater plant. Thereafter appellant installed an electrical control on saw rig No. 1, which was the rig operated by Webster, and who was opposed to the installation of the electrical control device. It appears that sawyers in other mills where the electrical control had been installed were satisfied with the device, making no complaints, preferring it to the old system theretofore used.
As I read the record, when the electrical method of control was installed in the mill where Webster worked, he refused to operate the saw rig with the new device although efforts were made by the foreman and superintendent to persuade him to try it before absolutely refusing to continue in his employment. After much persuasion on the part of the foreman and the superintendent, Webster admitted that he could operate the saw with the electrical device, but he would not operate it unless he received additional compensation. He admitted he would have operated the saw rig provided he received additional compensation. No additional compensation being forthcoming, Webster's employment was terminated by another employee being substituted to operate the rig.
Certain testimony is extracted from the transcript and incorporated in the majority *Page 19 
opinion, to a portion of which I call attention.
Upon direct examination claimant testified:
"Q. Just go ahead and explain — tell us how it is you feel you don't like the new so-called change. A. The reason I don't like it is that it is a very big job — those carriages are steam driven and they have valve controls which are very sensitive, and you have got to watch every move, — you've got to keep your eyes constantly on those things and that's why I don't want to take on extra duties. I'm afraid I will make a mistake and hurt somebody else or myself. I classify it as dangerous. * * *
"Q. At the time Mr. Andrew asked you to use the saw, or to use the new guide buttons, what did you reply to him? A. I explained to him that I thought it was dangerous and that it would hamper production, and I was asking him how much morewages we would get for doing the extra work, and he said none, * * * Then he came in a second time and he asked me if I was going to use it and I said, not unless I get paid extra for it, and he said, all right, we will have to get someone else, and I said, all right, do as you like, but I am still getting out the work the way I hired out to do and the way I am getting paid to do." (Emphasis added.)
On cross-examination claimant testified:
"Q. Would you have operated this rig with the electric guide if they had raised your wages? A. Well, I would have tried, but I didn't figure I could do as good as I did before, but I would have stayed if they had paid me. * * *
"Q. Did you just flatly refuse to use the new guide unless they gave you more money? A. Yes, sir.
"Q. Did Mr. Andrew try to talk you into trying to see if you could learn to like it? A. He tried to talk me into using it."
Shelton Andrew, witness for appellant, testified on direct examination, as follows:
"Q. What trouble did you run into? A. Mr. Webster refused to use it — to use the saw guide after it was applied.
"Q. Did you have a talk with him? A. I did.
"Q. What happened during that conversation? A. I went in and talked to him in the pit. He told the foreman prior to that that he wouldn't run it. The foreman talked to him. I went over and talked to him and told him we would put the buttons any place he wanted. That's all I asked him to do. He refused to do it. He said, I refuse to do it. I told the man if he wouldn't do it we would have to get somebody else in his place. He said, you will have to fire me, I won't quit. I went back once after that and tried to get him to reconsider. He didn't make any effort whatsoever, to do it so we had another man there to take his place."
On cross-examination this witness said: "A. * * * When I went in and talked *Page 20 
to him the first time he said, 'my thumb is stiff,' he said he couldn't operate it. He says, 'it isn't safe for the tail-sawyer or the setter.' He just said, no, absolutely he couldn't do it, and in the next breath he said, 'how much moremoney are you going to pay?'" (Emphasis added.)
Mr. Peterson, a witness for appellant, testified on redirect examination: "Q. Have any of the other sawyers complained to you about operating this automatic device? A. No, sir."
As I view it, the pertinent question here is, did claimant voluntarily leave his employment without good cause, or was he discharged for misconduct or insubordination in connection with his employment, and was such separation from his employment not wholly attributable to claimant.
In my judgment there is no merit in the contention that claimant was discharged for misconduct or insubordination within the meaning or spirit of the Unemployment Compensation Law.
"Insubordinate" is defined in Funk  Wagnalls New Standard Dictionary as: Not subordinate or obedient; not submitting to authority; rebellious; mutinous.
"Insubordination" is defined as: The state of being insubordinate; disobedience to constituted authorities; unruliness.
Claimant simply refused to operate the electrical device because he thought it dangerous, and that it would hamper production, but would operate it provided he received additional compensation.
He left his employment for the reasons above indicated, which, I think, was without good cause, and not partly but wholly attributable to claimant. From the evidence I can reach no other conclusion than that claimant's discharge was wholly attributable to his own acts and conduct. This is clearly apparent from the fact that he stated he could operate the rig, but he would not operate it without additional compensation.
Unemployment legislation was enacted for the purpose of furnishing assistance to those unemployed due to no fault of their own. To deplete the fund, created by taxation, for any other purpose deprives the unemployed of necessary relief to which they are entitled to recieve.
In my judgment the majority opinion goes too far, in that it would operate against, rather than in favor of, the employee.
The order appealed from should be reversed, the cause remanded, and the proceedings dismissed. *Page 21